

EXHIBIT 10(z)


GENERAL ELECTRIC COMPANY
2002 EXECUTIVE OFFICER DEFERRED SALARY PLAN




I. ELIGIBILITY


To maximize the ability of General Electric Company ("Company") to obtain a
federal tax deduction for compensation to be paid to its Executive Officers in
2002, each Executive Officer of the Company who is expected to be paid more than
$1 million in base salary compensation in 2002 shall be eligible to participate
in this Plan.


II. DEFERRAL OF SALARY


1. Each Executive Officer eligible to participate in this Plan ("Participant")
shall be given an opportunity to irrevocably elect, prior to any deferral
hereunder:


(a) the portion (minimum of 10%, maximum of 100%) of the
Participant's 2002 base salary to be deferred, and


(b) the form of payout alternative as set forth in Section V.


2. Commencing with base salary earned for January 2002, the Participant's total
base salary elected to be deferred under this Plan will be deferred in ratable
installments through the month of December 2002, and will be credited to the
Participant's deferred salary cash account ("Deferred Account") as of the end of
the month of deferral ("Deferral Date").


III. SPECIAL ONE-TIME MATCHING MAKE-UP CREDIT


As of December 31, 2002, a special one-time credit shall be made to the Deferred
Account of each Participant who is actively employed by the Company on such date
to make up for the matching Company payment that would otherwise have been
available under the Company's Savings and Security Program. The amount of such
credit shall equal 3.5% of the total 2002 base salary deferred under this Plan
by the Participant (excluding interest). Such credit shall not be provided for
any Participant who has terminated employment with the Company for any reason
prior to December 31, 2002, or is not actively employed on such date.


IV. MANNER OF ACCOUNTING


1. Each Deferred Account shall be unfunded, unsecured and nonassignable, and
shall not be a trust for the benefit of any Participant.


2. Except as may be otherwise provided in Section V or VIII, the Participant's
Deferred Account will be credited with (a) the amount of base salary deferred on
each Deferral Date as set forth in Section II.2., (b) the special one-time
matching make-up credit as set forth in Section III, and (c) interest at the
annual rate of 10% compounded annually on each December 31.


V. PAYMENT OF DEFERRED ACCOUNT


1. Payment of a Participant's Deferred Account will be made only after
termination of employment of the Participant.


2. If no manner of payment election is made, the Deferred Account will be paid
in 10 annual installments commencing on March 1 (or as soon thereafter as
practical) following the year of termination of employment.


3. At the time of election to defer base salary, a Participant may irrevocably
elect: (a) the number of annual payout installments (minimum of 10, maximum of
20) of the Deferred Account commencing on March 1 (or as soon thereafter as
practical) following the year of termination of employment, unless (b) a lump
sum payment of the Deferred Account is elected in which case the lump sum
payment will be made on March 1 (or as soon thereafter as practical) following
the year of termination of employment.


4. Participants who terminate their employment on or after December 31, 2002
because of retirement, death or disability, or Participants who terminate their
employment on or after December 31, 2006 for any reason, will receive payouts
based on Deferred Account accumulations at the 10% interest rate. Payments will
be made pursuant to Section V.2 or V.3 above beginning on March 1 (or as soon
thereafter as practical) following the year of termination of employment.


5. Unless waived by the Management Development and Compensation Committee of the
Board of Directors ("MDCC"), if the Participant terminates employment prior to
December 31, 2002 for any reason, or prior to December 31, 2006 for any reason
other than retirement, death, or disability, the Participant's Deferred Account
will be paid in a lump sum as soon as practical following the date of
termination, along with simple interest credited at an annual rate of 3% rather
than the rate specified in Section IV.


VI. DEATH BENEFITS




In the event of a Participant's death prior to receiving any or all payments to
which the Participant is entitled, the remaining Deferred Account shall be paid
at the time and in the manner provided in Section V to the beneficiary or
beneficiaries designated by the Participant on a beneficiary designation form
properly filed by the Participant with the Company in accordance with
established administrative procedures. If no such designated beneficiary
survives the Participant, such remaining benefits shall be paid as set forth
above to the Participant's estate.



(1)

--------------------------------------------------------------------------------



VII. ADMINISTRATION AND INTERPRETATION


This Plan shall be administered by the MDCC, which shall have full power and
authority on behalf of the Company to administer and interpret the Plan in its
sole discretion. All MDCC decisions with respect to the administration and
interpretation of the Plan shall be final and binding upon all persons.


VIII. AMENDMENT OF THE PLAN


This Plan may be amended, suspended or terminated at any time by the MDCC. In
addition, the MDCC may alter or amend the payout schedule of any or all of the
accrued benefits of a Participant at any time.


IX. EFFECTIVE DATE


The effective date of this Plan shall be January 1, 2002.

(2)

--------------------------------------------------------------------------------


 